                 Case 2:20-mj-00902-DJA Document 34
                                                 33 Filed 03/11/21
                                                          03/10/21 Page 1 of 4




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6317 / Fax: 702.388.6418
5    jim.fang@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-902-DJA
9
                     Plaintiff,                        ORDER
                                                       Stipulation to Continue the Preliminary
10                                                     Hearing (Third Request)
            v.
11
     JOSEPH HOLMES and
12
     EMELIO ROCHESTER,
13
                     Defendants.
14

15          It is hereby stipulated and agreed, by and between Christopher Chiou, Acting United

16   States Attorney, through Jim W. Fang, Assistant United States Attorney, Kathryn

17   Newman, Assistant Federal Public Defender, counsel for Defendant Holmes, and Daniel

18   Hill, Esq., counsel for Defendant Rochester, that the preliminary hearing in the above-

19   captioned matter, previously scheduled for March 15, 2021, at 4:00 p.m., be vacated and

20   continued until a time convenient to the Court, but no earlier than 30 days from the current

21   setting.

22          1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the

23   defendant’s consent and upon a showing of good cause—taking into account the public

24   interest in the prompt disposition of criminal cases—a magistrate judge may extend the time

25

26
                  Case 2:20-mj-00902-DJA Document 34
                                                  33 Filed 03/11/21
                                                           03/10/21 Page 2 of 4




 1   limits [for preliminary hearings] one or more times.” Here, the parties desire to explore the

 2   potential to resolve this matter before defendants are formally charged by a criminal

 3   indictment.

 4           2.       In that regard, the government has provided defense counsels with limited

 5   Rule 16 discovery in order to facilitate pre-indictment resolution. The parties are in active

 6   plea negotiations and require more time to resolve this matter pre-indictment.

 7           3.       This continuance is not sought for the purposes of delay, but to allow the

 8   parties to thoroughly vet the case and reach an agreement as to the final resolution of this

 9   case.

10           4.       Defendants are not in custody and agree to the continuance.

11           5.       Denial of this request could result in a miscarriage of justice, and the ends of

12   justice served by granting this request outweigh the best interest of the public and the

13   defendants in a speedy trial.

14           6.       The additional time requested by this stipulation is excludable in computing

15   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

16   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

17           DATED this 10th day of March, 2021.

18   CHRISTOPHER CHIOU
     Acting United States Attorney
19
     s/Jim W. Fang                                        s/ Kathryn Newman
20   JIM W. FANG                                         KATHRYN NEWMAN
     Assistant United States Attorney                    Assistant Federal Public Defender
21   Counsel for the United States                       Counsel for Defendant Holmes
22                                                       s/ Daniel Hill
                                                         DANIEL HILL, ESQ.
23                                                       Counsel for Defendant Rochester
24
                                                   2
25

26
                  Case 2:20-mj-00902-DJA Document 34
                                                  33 Filed 03/11/21
                                                           03/10/21 Page 3 of 4




 1                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3
                      Plaintiff,
 4
             v.                                            Case No. 2:20-mj-902-DJA
 5
     JOSEPH HOLMES and                                     FINDINGS AND ORDER
 6
     EMELIO ROCHESTER,
 7
                      Defendants.
 8

 9           Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11           1.       The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution, and the government has provided defense counsels with limited Rule

13   16 discovery for that purpose. The parties are in active plea negotiations and require more

14   time to resolve this matter pre-indictment. The Court finds good cause to continue the

15   hearing to allow the parties to reach a pre-indictment resolution.

16           2.       Both counsels for defendants and counsel for the government agree to the

17   continuance.

18           3.       Defendants are not in custody and agree to the continuance.

19           4.       The continuance is not sought for the purposes of delay, but to allow the

20   parties to thoroughly vet the case and reach an agreement as to the final resolution of this

21   case.

22           5.       Denial of this request could result in a miscarriage of justice, and the ends of

23   justice served by granting this request outweigh the best interest of the public and the

24   defendants in a speedy trial.
                                                   3
25

26
                 Case 2:20-mj-00902-DJA Document 34
                                                 33 Filed 03/11/21
                                                          03/10/21 Page 4 of 4




 1          6.       The additional time requested by this stipulation is excludable in computing

 2   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

 3   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

 4          THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

 5   above-captioned matter, previously scheduled for March 15, 2021, at 4:00 p.m., be vacated
     and continued to April 19, 2021, at 4:00 p.m., Courtroom 3A.
 6   and continued to _________________________, at _______.
                         11th
 7         DATED this _____ day of March, 2021.

 8

 9                                             _______________________________________
                                                HONORABLE DANIEL J. ALBREGTS
10                                              UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                4
25

26
